

106 HR 5001 IH: Upper Colorado and San Juan River Basins Recovery Act
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5001IN THE HOUSE OF REPRESENTATIVESAugust 10, 2021Mr. Neguse introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to continue to implement endangered fish recovery programs for the Upper Colorado and San Juan River Basins, and for other purposes.1.Short titleThis Act may be cited as the Upper Colorado and San Juan River Basins Recovery Act.2.Extension of authorizations related to fish recovery programsSection 3 of Public Law 106–392 (114 Stat. 1603 et seq.) is amended—(1)by striking 2023 each place it appears and inserting 2024;(2)in subsection (h), by striking , at least 1 year prior to such expiration,; and(3)in subsection (j), by striking 2021 each place it appears and inserting 2022.